Citation Nr: 0941853	
Decision Date: 11/03/09    Archive Date: 11/09/09

DOCKET NO.  05-10 681A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1. Entitlement to a disability rating in excess of 10 percent 
for hypertension.

2. Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 16, 1976, to 
September 2, 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied a disability rating in excess of 10 
percent for hypertension; service connection for 
cerebrovascular disease with residual eye disability and 
depression, to include as secondary to service-connected 
hypertension; and a TDIU.  The Veteran subsequently initiated 
and perfected an appeal of these determinations.

In September 2004, the Veteran and his wife testified before 
a Hearing Officer at the Buffalo RO.  A transcript of this 
hearing is of record.

In May 2007, the Veteran testified before the undersigned 
Acting Veterans Law Judge, seated in Washington, D.C.  A 
transcript of this hearing is of record.  The record reflects 
that the Veteran submitted additional evidence to the Board 
accompanied by a waiver of initial review by the agency of 
original jurisdiction.  See 38 C.F.R. § 20.1304.

On appeal in August 2007, the Board denied service connection 
for cerebrovascular disease with residual eye disability and 
depression on direct and secondary bases.  The Board also 
remanded the increased rating and TDIU claims for additional 
development, to include obtaining VA treatment records and 
scheduling a VA medical examination for the purpose of 
determining the severity of the Veteran's service-connected 
hypertension.

The Veteran underwent a VA hypertension examination in 
January 2009.  The examiner diagnosed severe hypertension 
complicated by two strokes; hypertensive nephrosclerosis with 
chronic kidney disease, stage 3; cognitive dysfunction; 
blindness; and ischemic coronary artery disease.  He opined 
that it is "at least as likely as not" that the strokes are 
secondary to hypertension, and that the blindness and 
cognitive dysfunction are secondary to the strokes.  He 
further opined that it is "at least as likely as not" that 
the chronic kidney disease is secondary to hypertension 
"being secondary to hypertensive nephrosclerosis."

The Appeals Management Center (AMC) determined that the VA 
hypertension examination essentially reopened the previously 
denied claim of service connection for cerebrovascular 
disease with residual eye disability and depression as 
secondary to service-connected hypertension.  The AMC 
deferred the issue to the RO for adjudication, as well as the 
issue of secondary service connection for chronic kidney 
disease.  These issues are not developed for appellate 
consideration and are referred to the RO for appropriate 
action.   

The Veteran underwent VA hypertension, neurological 
disorders, and genitourinary examinations in June 2009.  The 
examiners determined that it is "at least as likely as not" 
that the strokes and blindness are secondary to the Veteran's 
hypertension, and that his right-sided weakness and memory 
problems are secondary to the strokes.

In an August 2009 correspondence, the Veteran, through his 
representative, indicated that he wished to withdraw his 
appeal for TDIU and an increased rating for hypertension.  He 
requested that the claims file be developed for service 
connection for occipital blindness and stroke secondary to 
service-connected hypertension.  As recognized by the AMC, 
the claims file also raises an informal claim of entitlement 
to secondary service connection for memory problems.  These 
issues are not developed for appellate consideration and are 
referred to the RO for appropriate action.   




FINDINGS OF FACT

1. The Veteran withdrew from appellate consideration his 
claim for entitlement to an increased rating for hypertension 
in an August 2009 correspondence.
 
2. The Veteran withdrew from appellate consideration his 
claim for entitlement to TDIU in an August 2009 
correspondence.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the substantive appeal by 
the Veteran for the issue of entitlement to a rating in 
excess of 10 percent for hypertension have been met.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2009).

2. The criteria for withdrawal of the substantive appeal by 
the Veteran for the issue of entitlement to TDIU have been 
met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 
20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may 
be made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2009).

In a written statement from the Veteran, which was submitted 
by the Veteran's representative, the Disabled American 
Veterans (DAV), in August 2009, the Veteran withdrew his 
appeal stating that he wished to "withdraw my appeal . . for 
individual unemployability and increase[d] rating for high 
blood pressure."  The Veteran's written statement is 
sufficient to withdraw his appeal for the following issues: 
(1) entitlement to a rating in excess of 10 percent for 
hypertension, and (2) entitlement to a TDIU.  As a result, no 
allegation of error of fact or law remains before the Board 
for consideration with regard to the aforementioned issues.  
Hence, the appeal is dismissed.


ORDER

The issue of entitlement to a rating in excess of 10 percent 
for hypertension is dismissed.

The issue of entitlement to a TDIU is dismissed.




____________________________________________
THOMAS D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


